Duer, J.,
held, that the provision in the mortgage was not to be limited to an exercise of the power of sale by advertising, ac*676cording to statute, but by its reasonable interpretation, operated as an extension of the term of credit, so as to preclude the association from commencing any action upon the mortgage until the expiration of six months from the time any monthly payment, remaining unpaid, had become due; and hence, that the complaint, as it did not allege nor show that there had been a default in any one monthly payment for that period, was fatally defective.
Demurrer allowed, with liberty to plaintiff to amend complaint within twenty days; costs to the defendant, to abide event.